Exhibit 10.2

 

THIS UNSECURED CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES THAT MAY BE
ACQUIRED PURSUANT TO THIS UNSECURED CONVERTIBLE PROMISSORY NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
STATE SECURITIES OR “BLUE SKY LAWS,” AND MAY NOT BE OFFERED FOR SALE, SOLD,
ASSIGNED, TRANSFERRED, HYPOTHECATED, OR OTHERWISE DISPOSED OF (COLLECTIVELY, A
“TRANSFER”) UNLESS (I) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO
SAID ACT AND SUCH LAWS; OR (II) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT
REGISTRATION UNDER THE ACT AND SUCH LAWS AND THE RECIPIENT OF SUCH TRANSFER
EXECUTES AN AGREEMENT WITH THE COMPANY (IN A FORM REASONABLY SATISFACTORY TO THE
COMPANY) OBLIGATING IT TO ABIDE BY COMPARABLE RESTRICTIONS ON TRANSFER.

 

AMESITE INC.

UNSECURED convertible PROMISSORY NOTE

 

$______________As of ________, 2020 (the “Issuance Date”)

 

FOR VALUE RECEIVED, Amesite Inc., a Delaware corporation (“Borrower” or the
“Company”) promises to pay to _________________________ (“Lender”), or its
registered assigns, in lawful money of the United States of America the
principal sum of ____________ dollars ($______________.00), or such lesser
amount as shall equal the outstanding principal amount (the “Principal Amount”)
of this Unsecured Convertible Promissory Note, which is one of a duly authorized
series of notes of the Company of like tenor and effect (except the variations
necessary to express the name of payee, the date, and the principal amount of
each Note), each dated on or after ___________, 2020 (each a “Note” and
collectively the “Notes”). Borrower also promises to pay to Lender, or its
registered assigns, in lawful money of the United States of America interest
accrued on the unpaid Principal Amount in accordance with Section 2. Unless
previously converted into Conversion Securities in accordance with the terms of
Section 6, all Note Obligations (as defined below) shall be due and payable on
the earlier of (i) the Maturity Date (as defined below) of this Note; or (ii)
when, upon or after the occurrence of an Event of Default (as defined below),
such amounts are declared due and payable by Lender or made automatically due
and payable in accordance with the terms hereof. Borrower and Lender may be
individually referred to herein as a “Party” or collectively as the “Parties”.
On the date hereof, in exchange for the issuance of this Note, the Purchaser
shall pay to the Company the Principal Amount in cash via wire transfer in
accordance with the wire instructions attached hereto as Exhibit A.

 

1.Definitions.

 

(a)Preamble and Recitals: The terms defined above are incorporated herein.

 

(b)Other Defined Terms: For purposes of this Note, the following terms shall
have the following meanings (with terms defined in the singular having
comparable meanings when used in the plural and vice versa):

 



 

 

 

i)“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in the City of New York are permitted or obligated by
applicable law to remain closed.

 

ii)“Change of Control” means any of the following: (i) the sale or disposition
of all or substantially all of the assets of Borrower to a third party; (ii) the
acquisition by a third party of more than fifty percent (50%) of Borrower’s
outstanding voting capital stock; or (iii) the merger or consolidation of
Borrower with or into another entity unless the holders of Borrower’s voting
capital stock immediately prior to such merger or consolidation hold at least
fifty percent (50%) of the ownership of voting capital stock of the acquiring
third party or the surviving entity in such merger or consolidation, as the case
may be, immediately after the merger or consolidation. Notwithstanding the
foregoing, (x) a Change of Control shall not be deemed to occur on account of a
Qualified Equity Financing; and (y) any transaction or series of transactions
principally for bona fide equity financing purposes shall not be deemed to be a
Change of Control of Borrower. Notwithstanding the foregoing, a Change of
Control shall not be deemed to occur upon the merger of the Company with and
into any of its wholly-owned subsidiaries.

 

iii)“Closing Date” shall have the meaning set forth in Section 6(a).

 

iv)“Common Stock” means the Company’s common stock, par value $0.0001 per share.

 

v)“Conversion” shall have the meaning set forth in Section 6(b).

 

vi)“Conversion Price” shall mean the lesser of (i) $2.00 per share, or (ii) 75%
of the price paid per share (a) for Subsequent Round Securities by the cash
investors in the Qualified Equity Financing (the “Discount Price”), or (b) set
forth in the definitive agreement(s) approved by the Company and the Company’s
stockholders in connection with such Change of Control; provided, however, in
the event Subsequent Round Securities are sold at different prices, the Discount
Price shall equal 75% of the weighted average sale price determined by dividing
(x) the gross proceeds raised in the Qualified Equity Financing on or prior to
the date that the Note Obligations are converted into Conversion Securities in
accordance with the terms of Section 6; by (y) the total number of Subsequent
Round Securities sold to raise such gross proceeds.

 

vii)“Conversion Securities” shall mean the same securities issued in connection
with either a Qualified Equity Financing or a Change of Control; provided, that
in the event such securities are shares of preferred stock, the Conversion
Securities shares shall:

 

(1)have a per share liquidation preference amount equal to the Conversion Price;

 

(2)rank pari passu with and have the same or substantially similar rights,
preferences, privileges and restrictions as the Subsequent Round Securities;

 

(3)vote as a class on all matters together with the Subsequent Round Securities;
and

 



-2-

 

 

(4)be convertible initially into shares of Common Stock at a 1:1 ratio (subject
to any anti-dilution adjustments provided for the holders of the Subsequent
Round Securities).

 

viii)“Event of Default” shall have the meaning set forth in Section 4.

 

ix)“Fractional Payment Amount” shall have the meaning set forth in Section 6(e).

 

x)RESERVED.

 

xi)“Maturity Date” means the date that is the one year anniversary of the
Issuance Date.

 

xii)“Maximum Rate” shall have the meaning set forth in Section 2.

 

xiii)RESERVED.

 

xiv)“Note Obligations” means, as of the date of measurement, the Company’s
obligation to pay the aggregate sum of (i) the outstanding unpaid Principal
Amount of this Note; (ii) all accrued and unpaid interest thereon; and (iii) any
other amounts payable hereunder with respect to this Note.

 

xv)“Qualified Equity Financing” means the offer and sale for cash by Borrower of
any of its equity securities with the principal purpose of raising capital and
that results in aggregate gross proceeds to Borrower of at least $1,000,000
(excluding any portion of the Principal Amount of any of the Notes that shall be
converted into Borrower equity securities pursuant to Section 6 of this Note, or
any other convertible debt issued by the Company that are exchanged for equity
securities of the Company in such financing).

 

xvi)“Requisite Holders” means the holders of a majority of the outstanding
aggregate principal amount under the Notes.

 

xvii)“Securities” shall have the meaning set forth in Section 7(c).

 

xviii)“Securities Act” means the Securities Act of 1933, as amended.

 

xix)“Subsequent Round Securities” means the equity securities sold in the
Qualified Equity Financing.

 

2.Interest. Interest on the outstanding portion of the Principal Amount shall
accrue at a rate equal to the lesser of eight percent (8%) per annum and the
maximum non-usurious interest rate permitted by applicable law (the “Maximum
Rate”). Any overdue unpaid Principal Amount shall bear interest, before and
after judgment, for each day that such amounts are overdue at a rate equal to
the lesser of fifteen percent (15%) per annum and the Maximum Rate. All
computations of interest shall be made on the basis of a 360-day year and 30-day
month for the actual number of days occurring in the period for which such
interest is payable.

 

3.Prepayment. Subject to Section 11(d), the Principal Amount shall not be
prepaid in whole or in part without the prior written consent of the Requisite
Holders.

 



-3-

 

 

4.Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:

 

(a)Failure to Pay. Borrower shall fail to pay when due any principal or interest
payment on the due date hereunder or any other amount payable hereunder when
due, whether at maturity or otherwise, provided that the Company fails to pay
such amounts within 30 days of receiving written notice from the Lender that
such amounts are due and unpaid; or

 

(b)Voluntary Bankruptcy or Insolvency Proceedings. Borrower shall (i) apply for
or consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property; (ii) admit in writing
its inability, to pay its debts generally as they mature; (iii) make a general
assignment for the benefit of its or any of its creditors; (iv) be dissolved or
liquidated; (v) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it

 

(c)Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of Borrower or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to Borrower or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within 30
days of commencement; or

 

(d)Other Defaults. Borrower shall fail to pay any obligation in excess of
$100,000, either individually or in the aggregate, when the same becomes due and
payable and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument giving rise to such obligation or
obligations; or

 

(e)Agreements. Borrower shall fail to perform or observe in all material
respects any of its covenants or agreements in this Note and such failure shall
continue for ten (10) days after Borrower obtaining knowledge of such failure or
receipt by Borrower from Lender of a written notice of such failure.

 

5.Rights of Lender upon Default. Upon the occurrence or existence of any Event
of Default (other than an Event of Default described in Sections 4(b) or 4(c))
and at any time thereafter during the continuance of such Event of Default, the
outstanding Note Obligations payable by Borrower hereunder shall become
immediately due and payable upon election of the Requisite Holders without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived. Upon the occurrence or existence of any Event of
Default described in Sections 4(b) and 4(c), immediately and without notice, all
outstanding Note Obligations payable by Borrower hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived. In addition
to the foregoing remedies, upon the occurrence or existence of any Event of
Default, Lender may exercise any other right power or remedy granted to it by
this Note or otherwise permitted to it by law, either by suit in equity or by
action at law, or both.

 



-4-

 

 

6.Automatic Conversion.

 

(a)Automatic Conversion Upon a Qualified Equity Financing. Subject to the terms
and conditions of this Section 6, upon the closing of a Qualified Equity
Financing (the date of such closing, the “Closing Date”), an amount equal to the
Note Obligations outstanding on the Closing Date shall automatically convert
simultaneously with the closing of the Qualified Equity Financing into a number
of Conversion Securities equal to the quotient obtained by dividing (a) an
amount equal to the Note Obligations outstanding on the Closing Date by (b) the
Conversion Price (an “Equity Financing Conversion”), and the Lender shall be
entitled to the benefit of such other terms and conditions that may be granted
to any investor in such Qualified Equity Financing.

 

(b)Automatic Conversion Upon a Change of Control. In the event that prior to a
Qualified Equity Financing and prior to the Maturity Date, there is a Change of
Control, an amount equal to the Note Obligations outstanding on the Closing Date
shall automatically convert simultaneously with the Change in Control into a
number of Conversion Securities equal to the quotient obtained by dividing (a)
an amount equal to the Note Obligations outstanding on the date that the Change
in Control occurs by (b) the Conversion Price (a “Change in Control Conversion”;
and together with an Equity Financing Conversion, a “Conversion”). The Company
shall provide each Note holder with at least five (5) days prior written notice
of the anticipated closing of a Change of Control.

 

(c)Surrender of Note. Promptly after any Conversion, but in no event more than
five (5) Business Days thereafter, Lender shall deliver the original of this
Note (or a notice to the effect that the original Note has been lost, stolen or
destroyed and an agreement acceptable to Borrower whereby the holder agrees to
indemnify Borrower from any loss incurred by it in connection with this Note);
provided, however, that upon Borrower’s issuance of all amounts and/or
Conversion Securities required under Section 6(a), Section 6(b), and Section
6(e), as applicable, this Note shall be deemed converted and of no further force
and effect, whether or not it is delivered for cancellation as set forth in this
Section 6(c).

 

(d)Reservation of Equity Securities. Borrower covenants that all Conversion
Securities that shall be so issued shall be duly authorized, validly issued,
fully paid, and non-assessable by Borrower, not subject to any preemptive
rights, and free from any taxes, liens, and charges with respect to the issue
thereof. Borrower shall take all such action as may be necessary to ensure that
all such Conversion Securities may be so issued without violation of any
applicable law or regulation.

 

(e)Fractional Securities. No fractional Conversion Securities shall be issued
upon conversion of this Note. In lieu of Borrower issuing any fractional
Conversion Securities to Lender upon the conversion of this Note, Borrower shall
pay to Lender an amount equal to the product obtained by multiplying the
Conversion Price or Merger Conversion Price, as applicable, by the fraction of a
Conversion Security not issued pursuant to the previous sentence (the
“Fractional Payment Amount”).

 



-5-

 

 

7.Representations and Warranties of Lender. Lender represents and warrants to
Borrower upon the acquisition of the Note as follows:

 

(a)Binding Obligation. This Note has been duly executed and delivered by Lender
and is a valid and binding obligation of Lender, enforceable against Lender in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.

 

(b)Experience. Lender is an “accredited investor” as that term is defined in
Rule 501 under the Securities Act. Lender has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to Borrower so that Lender is capable of evaluating the merits
and risks of its investment in Borrower and has the capacity to protect Lender’s
own interests.

 

(c)Investment. Lender is acquiring the Note and, as applicable, the Conversion
Securities issuable upon conversion of the Note (collectively, the
“Securities”), not as a nominee or agent, and not with the view to, or for
resale in connection with, any distribution thereof. Lender understands that the
Note has not been, and that neither the Note nor the Conversion Securities will
be, registered under the Securities Act by reason of a specific exemption from
the registration provisions of the Securities Act, the availability of which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of such Lender’s representations as expressed herein and in
response to Borrower’s inquiries, if any.

 

(d)Rule 144. Lender acknowledges that the Securities must be held indefinitely
unless subsequently registered under the Securities Act or unless an exemption
from such registration is available. Lender is aware of the provisions of Rule
144 promulgated under the Securities Act, which permit limited resale of
securities purchased in a private placement subject to the satisfaction of
certain conditions, including, among other things, the existence of a public
market for the securities, the availability of certain current public
information about Borrower, the resale occurring not less than one year after a
party has purchased and paid for the security to be sold, the sales being
effected through a “broker’s transaction” or in transactions directly with a
“market maker” and the number of securities being sold during any three-month
period not exceeding specified limitations.

 

(e)No Public Market. Lender understands that no public market now exists for any
of the securities issued by Borrower and that Borrower has made no assurances
that a public market will ever exist for Borrower’s securities.

 

(f)Access to Data. Lender acknowledges that Lender has received all the
information Lender considers necessary or appropriate for deciding whether to
acquire the Securities. Lender further represents that Lender has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities.

 



-6-

 

 

(g)Brokers or Finders. Laidlaw & Company (UK) Ltd., a U.S.-registered
broker-dealer (“Laidlaw”), will be paid by the Company a referral fee of ten
percent (10%) of the aggregate gross Principal Amount of the Notes introduced by
them. The Company will also pay certain expenses of Laidlaw in connection with
the Notes, not to exceed two percent (2%), of the gross Principal Amount paid to
the Company by Lenders. Laidlaw, and certain of its officers and affiliated
persons, are also shareholders of Amesite and therefore may have potential
conflicts of interest with Lenders.

 

(h)Tax Advisors. Lender acknowledges that it has had the opportunity to review
with Lender’s own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this Note.

 

8.Representations and Warranties of Borrower. Borrower represents and warrants
to Lender that Borrower has full legal capacity, power and authority to execute
and deliver this Note and to perform its obligations hereunder. This Note has
been duly executed and delivered by Borrower and is a valid and binding
obligation of Borrower, enforceable against it in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity. The execution and delivery by Borrower of this
Note and the performance of its obligations hereunder will not violate, conflict
with, result in a breach of, or constitute a default under the organizational
documents of Borrower or any of its subsidiaries.

 

9.Assignment. Neither this Note nor any of the rights, interests or obligations
hereunder may be assigned by either Party, whether by operation of law or
otherwise, without the other Party’s prior written consent, and any purported
attempt by a Party to assign this Note or any of the rights, interests or
obligations hereunder in violation of this Section 9 shall be null and void.

 

10.No Collateral. This Note is unsecured.

 

11.Miscellaneous.

 

(a)Notices. Any notice, request, instruction, or other communication to be given
to any other Party shall be in writing. Any notice, request, instruction, or
other document hereunder shall be deemed duly given if addressed to the intended
recipient at the address provided from time to time.

 

(b)Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Note.

 

(c)Severability. If any provision of this Note shall be judicially determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

 

(d)Usury. In the event any interest is paid on this Note which is deemed to be
in excess of the then Maximum Rate, then that portion of the interest payment
representing an amount in excess of the then Maximum Rate shall be deemed a
payment of principal and, notwithstanding Section 3, be applied against the
principal of this Note.

 



-7-

 

 

(e)Waivers. Borrower hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.

 

(f)Costs. Each of the Parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants or others engaged by such
Party) in connection with this Note and the transactions contemplated hereby
whether or not the transactions contemplated hereby are consummated.

 

(g)No Drafting Presumption. The language used in this Note shall be deemed to be
the language chosen by the Parties to express their mutual intent, and no rule
of strict construction shall be applied against any Party.

 

(h)Reservation of Rights. No failure on the part of Lender to exercise, and no
delay in exercising, any right, power, privilege or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof by
Lender preclude any other or further exercise thereof or the exercise of any
other right, power, privilege or remedy of Lender.

 

(i)CHOICE OF LAW. THIS NOTE AND ALL ACTIONS, CAUSES OF ACTION OR CLAIMS OF ANY
KIND (WHETHER AT LAW, IN EQUITY, IN CONTRACT, IN TORT OR OTHERWISE) THAT MAY BE
BASED UPON, ARISE OUT OF OR RELATE TO THIS NOTE, OR THE NEGOTIATION, EXECUTION
OR PERFORMANCE OF THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING WITHOUT LIMITATION NEW YORK
LAWS RELATING TO APPLICABLE STATUTES OF LIMITATION AND BURDENS OF PROOF,
AVAILABLE REMEDIES AND APPLICABLE EVIDENTIARY PRIVILEGES.

 

(j)WAIVER OF JURY TRIAL. THE PARTIES HERETO AGREE THAT ANY SUIT, ACTION, OR
PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT OR INSTITUTED BY EITHER A
PARTY HERETO OR ANY SUCCESSOR OR ASSIGN ON OR WITH RESPECT TO, ARISING IN
CONNECTION WITH, OR RELATED TO THIS NOTE SHALL BE TRIED ONLY BY A COURT AND NOT
BY A JURY. THE PARTIES HERETO HEREBY EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY
JURY IN ANY SUCH SUIT, ACTION, OR PROCEEDING. THE PARTIES HERETO ACKNOWLEDGE AND
AGREE THAT THIS SECTION 11(j) IS A SPECIFIC AND MATERIAL ASPECT OF THIS NOTE.

 

(k)INTEGRATION. THIS NOTE REPRESENTS THE FINAL AGREEMENT OF THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

(l)Amendments and Waivers. Any term of this Note may be amended, modified
(including, without limitation, any extension of the Maturity Date, to change
the Conversion Price or to cause the Notes to be prepayable) or waived upon the
written consent of the Company and the Requisite Holders; provided however,
that, any such amendment or waiver must apply to all outstanding Notes. No such
waiver or consent in any one instance shall be construed to be a continuing
waiver or a waiver in any other instance unless it expressly so provides. The
Company shall promptly notify all Note holders of any such change or amendment.

 

(m)Counterparts. This Note be manually or electronically executed in one or more
counterparts (delivery of which may occur via facsimile or electronic
transmission, including as an attachment to an electronic mail message in “pdf”
or similar format), each of which shall be deemed an original, but all of which
shall together constitute one and the same instrument.

 

[Signature Page Follows.]

 



-8-

 

 

IN WITNESS WHEREOF, the undersigned have executed this Note as of the date first
written above.

 

  AMESITE INC.         By:     Name:  Ann Marie Sastry, Ph.D.   Title: Chief
Executive Officer

 

ACCEPTED AND AGREED:   Lender:           By:        Name:     Title:          
Address:                             Email:    

 



 

 

 

EXHIBIT A

Wire Instructions

 

Bank:

 



 

Account Name:Amesite Inc.

205 East Washington Street

Suite B

Ann Arbor, MI 48104

 

Routing Number:

 

Account Number:

 

 

 



 

 